Citation Nr: 1212004	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative arthritis and strain of the cervical spine, currently evaluated 10 percent disabling.

2.  Entitlement to a higher initial rating for retropatellar pain syndrome, left knee, currently evaluated 10 percent disabling.

3.  Entitlement to a higher initial rating for benign prostate hypertrophy, currently evaluated 40 percent disabling.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to a higher initial rating for left eye toxoplasmosis of retina, currently evaluated 20 percent disabling.

6.  Entitlement to a higher initial rating for retropatellar pain syndrome, right knee, rated 10 percent disabling prior to January 26, 2009.

7.  Entitlement to a higher initial rating for retropatellar pain syndrome, right knee, status-post total knee replacement, rated 60 percent disabling from March 1, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 2007.

This matter came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2007 rating decision, in pertinent part, granted service connection for the following:  left eye toxoplasmosis of retina, assigning a 10 percent disability rating; degenerative arthritis and strain of the cervical spine, assigning a 10 percent disabling rating; right knee retropatellar pain syndrome, assigning a 10 percent disabling rating; left knee retropatellar pain syndrome, assigning a 10 percent disabling rating; benign prostate hypertrophy, assigning a noncompensable disability rating; and, erectile dysfunction, assigning a noncompensable disability rating.  The effective date assigned to the ratings was July 1, 2007.  A July 2008 rating decision assigned a 20 percent disability rating to left eye toxoplasmosis of retina, effective July 1, 2007.  In a June 2009 rating decision, the RO assigned a 100 percent temporary total rating due to treatment for service-connected right knee disability requiring convalescence pursuant to 38 C.F.R. § 4.30 (2011), effective January 26, 2009, and assigned a 30 percent disability rating to the service-connected right knee disability, effective March 1, 2010.  In a January 2012 rating decision, the RO assigned a 60 percent disability rating to status post total right knee replacement, effective March 1, 2010, and assigned a 20 percent disability rating, effective September 4, 2008, and a 40 percent disability rating, effective April 10, 2010 to benign prostate hypertrophy.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned and the ratings have not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2009, the Veteran requested a hearing before the Board; however, withdrew such request in October 2009.  

In January 2010, these matters were remanded for further development.

In the January 2010 rating decision, the RO granted service connection for bronchitis (claimed as vasomotor rhinitis), and assigned an initial 10 percent rating, effective July 1, 2007.  The grant of service connection for bronchitis constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In the February 2012 'Informal Hearing Presentation' pertaining to the issues remaining on appeal, the Veteran's representative included the issue of 'Entitlement to service connection for vasomotor rhinitis in excess of 10 percent disabling.'  The Veteran's representative acknowledged the grant of service connection and noted that the Veteran's right to appeal was supported, but acknowledged that no further evidence had been received in support of a higher rating.  Thus, the Board does not view such submission as a notice of disagreement with the disability rating assigned.  See 38 C.F.R. § 20.201 (2011).  Thus, to date neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher initial rating for left eye toxoplasmosis of retina, currently evaluated 20 percent disabling; entitlement to a higher initial rating for retropatellar pain syndrome, right knee, rated 10 percent disabling prior to January 26, 2009; and, entitlement to a higher initial rating for retropatellar pain syndrome, right knee, rated 60 percent disabling from March 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability is not productive of limitation of forward flexion to 30 degrees or less, and no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.

2.  The retropatellar pain syndrome of the left knee is manifested by x-ray evidence of arthritis; limitation of flexion to 125 degrees, with pain at 110 degrees; normal extension; and, no subluxation or instability.  

3.  From July 1, 2007, the Veteran's benign prostate hypertrophy is manifested by awakening to void three to four times per night, with no urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times a day and no findings of urinary tract infection.  


4.  From April 10, 2010, the Veteran's benign prostate hypertrophy is manifested by daytime voiding less than one hour and awakening to void five or more times per night, with no urine leakage requiring the wearing of absorbent materials which must be changed more than 4 times a day and no findings of urinary tract infection.  

5.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for degenerative arthritis and strain of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).

2.  The criteria for a schedular rating in excess of 10 percent for retropatellar pain syndrome, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2011).

3.  From July 1, 2007, the criteria for a 20 percent rating for benign prostate hypertrophy have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115, Diagnostic Code 7527 (2011).

4.  From April 10, 2010, the criteria for a schedular rating in excess of 40 percent rating for benign prostate hypertrophy have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115, Diagnostic Code 7527 (2011).

5.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran's appeal stems from an October 2007 rating decision which granted service connection for cervical spine disability, left knee disability, benign prostate hypertrophy, and erectile dysfunction, and assigned disability ratings.  A February 2007 VCAA letter was issued to the Veteran which predated the AOJ decision.  Id.  Thereafter, a VCAA letter was issued in April 2010 pertaining to his appeal for higher ratings.  Both VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


The Board acknowledges that the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial ratings assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, Vazquez notice was issued to the Veteran in May 2008.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the January 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service treatment records from the Nashville VA Medical Center (VAMC) and Blanchfield Army Community Hospital, and lay statements of the Veteran.  The evidence of record contains a 

March 2010 award letter from the Social Security Administration (SSA).  While SSA records have not been obtained, the Board finds that such are unnecessary to address his cervical spine, left knee, benign prostate hypertrophy, and erectile dysfunction initial increased rating claims, as the award letter indicates that SSA disability benefits were awarded for disabilities unrelated to these disabilities.  Golz v. Shinseki, 590 F.3d 1317 (2010).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims for initial increased ratings for cervical spine, left knee, benign prostate hypertrophy, and erectile dysfunction.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2007, the Veteran underwent a pre-discharge examination, and in September 2008 the Veteran underwent a VA examination pertaining to the claimed disabilities.  In April 2010 and November 2011 the Veteran underwent VA examinations pertaining to his benign prostate hypertrophy.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide these issues.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to initial increased ratings for cervical spine disability, left knee disability, benign prostate hypertrophy, and erectile dysfunction.

Initial increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Cervical spine

Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The Board notes review of the entirety of the treatment records and VA examination reports of record, and the lay statements of the Veteran.  The Board notes, however, that post-service treatment records do not reflect any complaints of or treatment for cervical spine disability.

The RO rated the Veteran's spine disability under Diagnostic Code 5242, for degenerative arthritis of the spine.  DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  Thus, consideration is given to the general rating formula for diseases of the spine.  

In consideration of the evidence on file, under the general rating formula for diseases of the spine, a disability rating in excess of 10 percent is not warranted.  On examination in March 2007, flexion was to 45 degrees with no pain.  Extension, bilateral lateral flexion, and bilateral rotation was normal; however, he did experience pain at the end.  Pain was the limiting factor after repetitive motion, but there was no fatigue, weakness, lack of endurance, or incoordination.  There was no additional limit of the joint function.  On examination in September 2008, flexion was to 75 degrees, with pain from 50 to 75 degrees.  The examiner commented that his range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  Taking into consideration the objective findings of the examinations, a 20 percent disability rating is not warranted, as range of motion testing does not reflect forward flexion of the cervical spine 30 degrees or less, and there have been no findings of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The September 2008 VA examiner specifically commented that his gait was normal.  As such, based on these objective findings, the Veteran's disability does not meet the criteria for a 20 percent disability rating.

The Board has considered the criteria for rating intervertebral disc syndrome, however, there have been no findings of spasms or neurological symptoms such as bowel or bladder impairment.  The March 2007 examiner specifically commented that there are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner also commented that there was no evidence of radiating pain on movement with no evidence of muscle spasm.  Likewise, the September 2008 examiner commented that there were no abnormalities of spinal muscle, such as guarding, spasm, or tenderness.  

With regard to the rating criteria for intervertebral disc syndrome, there is no evidence that the Veteran had incapacitating episodes of at least 2 weeks but less than 4 weeks.  At the March 2007 VA examination, the Veteran denied incapacitating episodes.  The September 2008 examiner commented that there are no flare-ups of spinal disease.  Thus, the objective findings and subjective complaints do not meet the criteria for a disability rating in excess of 10 percent under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into account, and the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The March 2007 examiner stated that pain was the sole factor after repetitive motion, and that the Veteran did not exhibit weakened movement, excess fatigability, or lack of endurance with neck movements.  But this pain did not result in additional limitation of motion.  Even acknowledging the Veteran's pain on motion, and any functional limitations on his daily activities, the Board finds that the currently assigned 10 percent disability rating adequately compensates him for any such symptoms and any functional loss in this case.

The Board has considered the assertions by the Veteran that he is entitled to a higher rating for his cervical spine disability.  The Veteran is competent and credible to attest to the exhibited symptoms in his cervical spine.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a higher rating in any regard.


Based on the above, the Board has determined that a schedular rating in excess of 10 percent for the cervical spine is not warranted.

Left knee

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

In rating the service-connected left knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Service connection is in effect for patellofemoral pain syndrome, left knee, rated 10 percent disabling.  The 10 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion.  

The Board notes review of the entirety of the treatment records and VA examination reports of record, and the lay statements of the Veteran.  The Board notes, however, that post-service treatment records do not reflect any complaints of or treatment of the left knee.

A higher rating is not warranted pursuant to Diagnostic Code 5260 as the objective evidence does not reflect flexion limited to 30 degrees.  The March 2007 VA examination report reflects limitation of flexion to 125 degrees.  The joint function was additionally limited by pain, fatigue, weakness and lack of endurance, with pain as the major functional impact; but there was no additional limit in degree of motion.  The September 2008 VA examination report reflects limitation of flexion to 130 degrees, with pain from 110 to 130 degrees.  His range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion or flare-ups.  Thus, the findings reflected in the VA examination reports are noncompensable (flexion limited to 125 degrees and 130 degrees, albeit 110 degrees with pain, respectively, in the right knee).  Moreover, both examination reports reflect that limitation of extension is normal in the left knee, thus noncompensable.  As detailed, there was no additional limitation of flexion on repetitive motion.  Thus, per Diagnostic Codes 5260 and 5261, noncompensable ratings would be warranted.  Thus, the 10 percent rating is actually warranted pursuant to Diagnostic Code 5003, as the objective evidence, specifically x-ray examinations, reflect osteoarthritis.  However, as the Veteran's limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261, a rating of 10 percent is for application in light of his osteoarthritis of the left knee.  Ratings in excess of 10 percent are not warranted as flexion is not limited to 30 degrees and extension is not limited to 15 degrees, even considering pain and repetitive motion.

According to a General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 or 5261 with regard to the left knee.

A higher rating is not warranted pursuant to Diagnostic Code 5257 as objective findings do not reflect current symptoms of instability or subluxation of the left knee.  The March 2007 VA examiner stated that the anterior and posterior cruciate ligaments stability test of the left knee, and the medial and lateral collateral ligaments stability test was within normal limits.  The medial and lateral meniscus test of the left knee was also within normal limits.  The September 2008 VA examiner commented that there was no joint swelling, effusion, tenderness, or laxity.  

As detailed, a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, although any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  A separate rating is not warranted pursuant to Diagnostic Code 5257, as instability of the left knee has not been shown.  Thus, a separate rating is not warranted under such diagnostic criteria.  

The Board finds that higher ratings are not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the left knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 do not provide for higher disability ratings, and are inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for a disability rating under Diagnostic 5262.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  While acknowledging his complaints of pain and effects on some daily activities, the VA examination reports of record and other objective findings do not reflect sufficient functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups to warrant a higher evaluation.

The Board has considered the assertions by the Veteran that he is entitled to a higher rating for his left knee disability.  The Veteran is competent and credible to attest to the exhibited symptoms in his knee.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a higher rating in any regard.

Based on the above, the Board has determined that a schedular rating in excess of 10 percent for the left knee is not warranted.


Benign prostate hypertrophy

Service connection is in effect for benign prostate hypertrophy rated noncompensably disabling effective July 1, 2007; 20 percent disabling effective September 4, 2008; and, 40 percent disabling effective April 10, 2010, pursuant to 38 C.F.R. § 4.115, Diagnostic Code 7527.  Diagnostic Code 7527 provides that hypertrophy should be rated as voiding dysfunction or urinary tract infection, whichever is predominant. 

The criteria for the evaluation of voiding dysfunction provide that a disability may be rated as urine leakage, frequency or obstructed voiding.  The criteria for a rating of urinary leakage provide a rating of 20 percent where the evidence shows urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times a day.  A maximum 60 percent rating is warranted for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

A 10 percent rating based upon urinary frequency contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating based upon urinary frequency contemplates a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 30 percent evaluation for obstructed voiding contemplates urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a). 

The criteria for a rating under urinary tract infection provide a rating of 10 percent for long-term drug therapy , 1-2 hospitalizations per year and/or requiring intermittent intensive management, and a 30 percent rating for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

The March 2007 pre-discharge VA examination report reflects that his benign prostate hypertrophy had existed for 3 years.  During the day he urinates 5 times at intervals of 2 hours and during the night he urinates 4 times at intervals of 1.5 to 2 hours.  He does not have problems starting urination.  He does not have urinary incontinence.  He treats with Terazosin for his prostate and male genital condition.  Examination of the prostate reveals enlargement.  It is mildly diffusely enlarged without nodules, tenderness, or fluctuance.  The examiner diagnosed benign prostatic hypertrophy with subjective factors of nocturia four times nightly, and objective factors of prostate enlargement on examination.  There were residual sequelae from the prostate problem, including benign prostatic hypertrophy.  Based on such reported subjective complaints, the Board finds that a 20 percent disability is warranted for urinary frequency, awakening to void three to four times per night, from July 1, 2007 (which corresponds to the day following his date of separation).  

The September 2008 VA examination report reflects complaints of symptoms of nocturia.  He reported that Terazosin has helped his symptoms, and he only has to get up 1 time per night.  On examination, there was mild prostatic enlargement.  The examiner diagnosed benign prostatic hypertrophy, and noted that his symptoms include urinary frequency and nocturia.  

VA outpatient treatment record dated in January and March 2009 reflect genitourinary symptoms of urinary frequency and urinary urgency.  There was no urinary loss of control, no dysuria, no burning sensation during urination, no pain in the flank, and no bladder pain.  There was no abnormal urethral discharge.  

Based on the findings and reports reflected in the September 2008 VA examination report and VA outpatient treatment records, a disability rating in excess of 20 percent is not warranted from July 1, 2007.  Specifically, a 40 percent rating is not warranted as the evidence does not reflect daytime voiding less than one hour, or awakening to void five or more times per night.  Likewise, a disability rating in excess of 20 percent would not be warranted based on the rating criteria for urinary tract infection or urinary leakage, as such are not shown.  

A May 2010 VA examination report, which was purportedly conducted on April 10, 2010, reflects a history of lower urinary tract symptoms including nocturia, 4 to 6 times per night.  He also has problems with frequency, dribbling, and hesitancy.  The urinary symptoms include urgency, hesitancy/difficulty starting system, weak or intermittent stream, dribbling, straining to urinate, with no dysuria, hematuria, urine retention, or urethral discharge.  Daytime voiding interval is less than 1 hour.  He voids 4 times per night.  He does not have urinary leakage.  There is not a history of recurrent urinary tract infections.  There is no history of obstructed voiding (urinary retention).  There is no history of urinary tract stones; renal dysfunction or renal failure; acute nephritis; or, hydronephrosis.  Upon examination, the examiner diagnosed benign prostatic hypertrophy.  

A November 2011 VA examination report reflects that he has been on Flomax for urinary retention since 2005.  Urinary symptoms include hesitancy/difficulty starting stream, weak or intermittent stream, dribbling, straining to urinate, hematuria, and urine retention, with no urgency, dysuria, or urethral discharge.  Daytime voiding interval is every 1 to 2 hours.  He voids 5 or more times per night.  He has urinary leakage and urinary incontinence.  He does not require the wearing of absorbent material.  There is a history of urinary tract stones.  There is no history of renal dysfunction or renal failure; acute nephritis; or, hydronephrosis.  

As detailed, a 40 percent disability rating is in effect from April 10, 2010.  The 40 percent rating in effect is the highest assignable rating for urinary frequency.  A 60 percent rating for urinary leakage is not warranted, as the April 2010 VA examination report does not show urinary leakage and the November 2011 VA examination report reflects that he does not wear absorbent material.  A rating is not warranted under the criteria for urinary tract infections as the evidence does not reflect any such symptoms.

Compensable evaluation for erectile dysfunction

Service connection is in effect for erectile dysfunction, rated noncompensably disabling.  The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, in the form of medical records reflecting impotence and VA examination findings of record, a compensable rating is not warranted under that code.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  

The Board notes that, in recognition of the Veteran's erectile dysfunction, he was awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ by the RO.  Unlike special monthly compensation, which is specifically designed to compensate veterans for disabilities such as erectile dysfunction, the rating schedule is designed with a different purpose in mind:  to provide compensation for disabilities which result in an impairment in earning capacity (i.e. interference with employment).  See 38 C.F.R. §§ 3.321(a), 4.1. Given that the Veteran's erectile dysfunction has not (and could not possibly have) interfered with his employment, a compensable evaluation is not warranted under the schedular criteria.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.

Extraschedular ratings

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected cervical spine, left knee, benign prostate hypertrophy, and erectile dysfunction disabilities are fully contemplated by the rating criteria.  There is nothing exceptional about these service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability rating due to individual unemployability (TDIU)

The Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

The Board notes that in a December 2008 rating decision, the RO denied entitlement to a TDIU.  In the Introduction section of the January 2010 Board Decision and Remand, the claim of entitlement to a TDIU was referred for appropriate action.  However, in a June 2010 submission the Veteran withdrew entitlement to a TDIU in light of his combined evaluation of 100 percent and being in receipt of special monthly compensation (SMC) as a result of his service-connected disabilities, effective January 26, 2009.  A grant of a TDIU would not result in a higher benefit to the Veteran, and, thus, a claim for a TDIU is moot.



ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis and strain of the cervical spine is denied.

Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome, left knee, is denied.  

From July 1, 2007, entitlement to a disability rating of 20 percent rating for benign prostate hypertrophy is granted, subject to applicable laws and regulations.

From April 10, 2010, entitlement to a disability rating in excess of 40 percent for benign prostate hypertrophy is denied.  

Entitlement to a compensable rating for erectile dysfunction is denied.  


REMAND

In April 2010, the Veteran submitted a decision from the SSA which reflects that he was awarded disability benefits, effective February 12, 2008, due, in part, to his right knee disability and toxoplasma retinitis with a juxtafoveal scar.  The Veteran's SSA records must be associated with the claims folder.  

The Veteran's service-connected left eye toxoplasmosis of retina is currently rated 20 percent disabling.  The Veteran's most recent VA examination pertaining to this disability was conducted in November 2008.  

An April 2010 VA social work note indicates that his "eye surgery went well."  VA outpatient treatment records also reflect that the Veteran undergoes ophthalmology treatment through Tricare, which indicates that he may see a private medical provider.  Likewise, a May 3, 2010 VA social work note reflects that he had a follow-up eye appointment for the eye the following day.  Correspondence dated in December 2009 from Vanderbilt Eye Institute at Vanderbilt University Medical Center reflects that the Veteran was seen for follow-up treatment and would return in a year.  The evidence of record contains records from Vanderbilt University Medical Center received in June 2009; however, these records only reflect treatment related to the right knee.  

Upon obtaining an appropriate release from the Veteran, the entirety of the Veteran's treatment records should be obtained from Vanderbilt Eye Institute at Vanderbilt University Medical Center.  The Veteran should also be requested to identify all medical providers pertaining to his left eye disability, and upon obtaining appropriate releases treatment records should be requested from any identified private medical provider.  Updated VA outpatient treatment records from the Nashville VA Medical Center (VAMC) should be obtained for the period from May 4, 2010.  Updated treatment records should be obtained from Blanchfield Army Community Hospital for the period from January 2010.  

In light of his continued treatment and "eye surgery" the Veteran should undergo another VA examination to assess the severity of his left eye disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all medical providers, to include full names, addresses, and dates of treatment, pertaining to the left eye.  

With regard to any identified private medical providers, obtain obtaining appropriate releases from the Veteran, request the entirety of the Veteran's treatment records.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Obtain obtaining an appropriate release from the Veteran, request the Veteran's treatment records from Vanderbilt Eye Center at Vanderbilt University Medical Center.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Request the Veteran's SSA records and associate the records with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Associate updated VA outpatient treatment records from the Nashville VAMC from May 4, 2010.

5.  Associate updated treatment records from Blanchfield Army Community Hospital from January 2010.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

6.  Schedule the Veteran for a VA eye examination with an appropriate specialist to determine the nature and severity of his left eye toxoplasmosis of retina.  All appropriate diagnostic testing should be performed to determine impairment of visual acuity of both eyes.  The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

7.  After completion of the above, the RO should review the expanded record and readjudicate the claims of entitlement to an initial increased rating for left eye toxoplasmosis of retina, currently evaluated 20 percent disabling; entitlement to a higher initial rating for retropatellar pain syndrome, right knee, rated 10 percent disabling prior to January 26, 2009; and, entitlement to a higher initial rating for retropatellar pain syndrome, right knee, rated 60 percent disabling from March 1, 2010.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


